Citation Nr: 0914451	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  95-16 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability involving diarrhea and stomach problems 
resulting from surgery performed by the Department of 
Veterans Affairs.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1967.  

This appeal to the Board of Veteran's Appeals (Board) is from 
a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied the Veteran's claim of entitlement 
to compensation under 38 U.S.C.A. § 1151 for additional 
disability involving diarrhea and stomach problems resulting 
from surgery performed by VA.  

The Board remanded this case in February 2005 for additional 
development.  In August 2006 the Veteran testified at a 
video-conference hearing at the RO before the undersigned 
Veterans Law Judge of the Board.  Thereafter, in January 
2008, the Board issued a decision adjudicating other claims 
the Veteran had appealed for an increased rating and earlier 
effective date for post-traumatic stress disorder (PTSD), as 
well as a claim involving past due benefits and the propriety 
of their calculated amounts.  Those claims are therefore no 
longer before the Board.

With respect to his remaining claim for § 1151 compensation 
for additional disability involving diarrhea and stomach 
problems purportedly due to VA surgeries, the Board requested 
an expert medical opinion in September 2008 from a physician 
with the Veterans Health Administration (VHA).  The 
designated VHA physician submitted his response opinion in 
October 2008, so the Board may now decide this remaining 
claim.


FINDINGS OF FACT

1.  The Veteran suffered no additional disability as a result 
of the VA surgeries in question performed in March 1998, 
April 1998, and October 1998.

2.  The VA medical care he received prior to, during, and 
after those surgeries was not careless, negligent or 
improperly administered, and there were no unforeseeable 
consequences.


CONCLUSION OF LAW

The criteria are not met for compensation under 38 U.S.C.A. § 
1151 for additional disability involving diarrhea and stomach 
problems resulting from surgery performed by VA.  38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006). 

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the Veteran in September 2003 and March 2006.  These 
letters informed him of the evidence required to substantiate 
his claim, as well as of his and VA's respective 
responsibilities in obtaining supporting evidence.  The 
September 2003 letter was issued prior to the initial 
adjudication of his claim in September 2004.  See Mayfield, 
Prickett, supra.  The March 2006 letter also apprised him of 
the downstream disability-rating and effective-date elements 
of his underlying claim of entitlement to VA compensation 
pursuant to 38 U.S.C.A. § 1151, as required by Dingess, 
supra.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The record contains medical 
opinions by two different VA physicians as to whether the 
Veteran has any additional disability as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part.  38 
U.S.C.A.        § 5103A; 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, it appears that VA obtained all relevant medical 
records identified by the Veteran and his representative.  In 
an Informal Hearing Presentation the Veteran's representative 
indicated that treatment records from a private physician 
have not been associated with the claims file.  The 
representative cites to the Veteran's testimony from his 
August 2006 hearing in making this assertion.  A review of 
that hearing transcript, however, includes the Veteran's 
testimony that all private treatment records have been 
obtained and associated with the claims file.  Indeed, the 
claims file (which includes eight volumes) contains numerous 
private treatment records, with no indication that any 
additional outstanding treatment records exist.  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated that, [T]he "duty to assist" is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim.  In connection with the search for 
documents, the duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim."  Accordingly, since no 
specific treatment records have been identified as 
outstanding, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

II.  Merits of the Claim

The Veteran claims he has an additional gastrointestinal 
disability manifested by diarrhea and stomach problems as a 
result of surgery performed by VA in March 1998, April 1998, 
and October 1998.  He claims that the proximate cause of his 
additional disability is the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part, and therefore 
requests compensation under the provisions of 38 U.S.C.A. § 
1151.  

Applicable law holds that compensation benefits may be 
awarded for a "qualifying additional disability" under the 
provisions of 38 U.S.C.A. § 1151 in the same manner as if the 
additional disability were service connected.  The additional 
disability qualifies for compensation if the disability is 
not the result of the Veteran's willful misconduct, and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination provided under the laws 
administered by VA.  In order to constitute a "qualifying 
additional disability," the proximate cause of the additional 
disability must have been (1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the facility furnishing the care, 
treatment or examination or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In pertinent part, 38 C.F.R. § 3.361 provides as follows.  In 
determining whether a Veteran has an additional disability, 
VA compares the Veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the Veteran's 
condition after such care or treatment.  38 C.F.R. § 3.361(b) 
.  To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the Veteran's additional disability.  Merely showing that a 
Veteran received care or treatment and that the Veteran has 
an additional disability does not establish cause.  38 C.F.R.       
§ 3.361(c)(1).  Hospital care or medical or surgical 
treatment cannot cause the continuance or natural progress of 
a disease or injury for which the care or treatment was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
the Veteran's additional disability, it must be shown that 
the medical treatment caused the additional disability, and 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or VA 
furnished the medical treatment without the Veteran's 
informed consent.  Whether the proximate cause of a Veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each case to be determined based on what a 
reasonable health care provider would have foreseen.  38 
U.S.C.A. § 1151; 38 C.F.R.               § 3.361(d).

The facts of this show that, on March 27, 1998, the Veteran 
was admitted to a VA medical center with a gangrenous 
appendicitis.  He underwent an exploratory laparotomy and 
appendectomy on the day of his admission.  In April 1998, he 
underwent additional surgery after developing a small bowel 
obstruction.  It was discovered that a piece of fat necrosis 
was causing the obstruction, which was removed.  

The Veteran did well after the second surgery until October 
1998, at which time a sinus tract was found that emanated 
from the fascia of his abdomen.  This was also removed.  A 
ventral hernia was also discovered at that time.  The #2 
nylon, which had been used to close his abdomen in April 
1998, was removed.  Since then, he has reported experiencing 
intermittent diarrhea and abdominal pain, which he claims he 
did not have prior to his surgeries. 

Based on the foregoing, two medical opinions were obtained to 
determine whether the Veteran has an additional disability 
due to any of the three surgeries performed by VA.  Both 
opinions, however, provide compelling evidence against the 
Veteran's claim.  The first opinion, dated August 2004, was 
provided by the surgeon who performed the second surgery in 
April 1998  The surgeon, in essence, explained that the 
Veteran's current abdominal discomfort is probably related to 
scarring from his gangrenous appendicitis, with no indication 
that the surgery, itself, caused any problems.  

Since this opinion was provided by the surgeon who performed 
one of the procedures in question, the Board requested an 
expert medical opinion from VHA, since this would involve a 
physician who was not involved in any of the three surgeries 
at issue.  In an October 2008 opinion, a VA physician 
reviewed the claims file and agreed that "it is unlikely 
that the Veteran's current symptoms of diarrhea and abdominal 
pain are due to any of the surgical interventions listed."  
The physician provided the following explanation for his 
opinion:

The patient's symptoms are episodic and spasmodic.  
There has not been any indication of a bowel 
obstruction, partial or complete, which could be 
related to adhesions from surgeries since his 
second operation was performed for release of an 
obstruction adhesion.  Numerous studies have been 
performed over the past ten years that have failed 
to slow [sic] any evidence of an abscess, blockage 
or other mechanical event that may explain his 
symptoms. 

The physician then explained how each of the three surgeries 
was in accordance with the standards and techniques available 
at that time.  The physician also commented that the 
Veteran's gastrointestinal symptoms may be due to phenol 
toxicity related to his excessive use of Chlorseptic spray he 
has been using for years.  This point is worth mentioning, 
since the Veteran may want to seek follow-up medical advice 
on this matter in order to resolve his gastrointestinal 
complaints.  In pointing this out, however, the Board reminds 
the Veteran that VA does not have the burden to identify a 
cause other than VA surgical treatment for his symptoms of 
diarrhea and stomach problems.  The burden remains with the 
Veteran to show that the proximate cause of his additional 
disability is the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part.  This burden has not been met, however.

In short, the weight of the medical evidence is clearly 
against the Veteran's claim.  See Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the Veteran's position).

In addition to the medical evidence, the Board has also 
considered the Veteran's own lay statements in support of his 
claim, including his hearing testimony.  While he may well 
believe that he suffered an additional disability manifested 
by diarrhea and stomach problems as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part, he is simply not 
qualified to render a medical opinion in this regard.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions).  While the Veteran is 
competent to comment on his symptoms, he is not competent to 
determine their cause.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to compensation under 38 U.S.C.A.      § 1151 
for additional disability involving diarrhea and stomach 
problems resulting from surgery performed by VA.  And as the 
preponderance of the evidence is against this claim, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 
53-56.  Accordingly, the appeal is denied.


ORDER

The claim of entitlement to compensation under 38 U.S.C.A. § 
1151 for additional disability involving diarrhea and stomach 
problems resulting from surgery performed by VA is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


